     Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 1 of 15




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT HORDIS, VICTORIA                    :   CIVIL ACTION NO. 3:19-CV-296
HORDIS, and HORDIS FAMILY                  :
CABOT, L.P.,                               :   (Judge Conner)
                                           :
                   Plaintiffs              :
                                           :
             v.                            :
                                           :
CABOT OIL & GAS CORPORATION,               :
                                           :
                   Defendant               :

                                 MEMORANDUM

      Plaintiffs Robert Hordis, Victoria Hordis, and Hordis Family Cabot, L.P.

(“Hordis L.P.”), assert, via a second amended complaint, claims for breach of

contract, declaratory relief, trespass, conversion, and unjust enrichment against

defendant Cabot Oil & Gas Corporation (“Cabot”). Cabot filed an answer to the

complaint and asserted counterclaims for declaratory judgment against Hordis L.P.

and trespass against Robert Hordis. Plaintiffs move to dismiss Cabot’s

counterclaims under Federal Rule of Civil Procedure 12(b)(6). We will grant the

motion and dismiss Cabot’s counterclaims.

I.    Factual Background & Procedural History

      Plaintiffs Robert and Victoria Hordis are husband and wife, and limited

partners of Hordis L.P. (Doc. 29 ¶¶ 13, 15). Hordis L.P.’s other limited partners are

Janet Hordis, Charles Hordis, Jennifer Austin, the Catherine Strayer Trust, and

Catherin Strayer. (Id. ¶ 15). Hordis L.P.’s general partner is Mt. Laurel Group

LLC, a Pennsylvania limited liability company with its principal place of business in
     Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 2 of 15




Hop Bottom, Pennsylvania. (Id. ¶ 16). Robert Hordis is the sole and managing

member of Mt. Laurel Group LLC. (Id. ¶ 17).

      A.     The Lease

      In 2007, Robert Hordis’s parents—Charles and Janet Hordis—entered into an

oil and gas lease with Cabot regarding a 194.43-acre plot of land they owned in

Lathrop Township, Pennsylvania (the “Hordis property”). (Id. ¶¶ 28, 29; see also

Doc. 29-1, Ex. A (lease agreement)). The lease identified Charles and Janet Hordis

as the lessors and Cabot as the lessee. (See Doc. 29-1, Ex. A). The lease provided

Cabot the exclusive right to explore, develop, and produce gas and other

hydrocarbons from the Hordis property. (Id. ¶ 1). In exchange, Cabot was to pay

royalties on the sale of gas obtained from the well. (Id. ¶ 3).

      The lease contains an initial five-year primary term and an option for Cabot

to extend the primary term by an additional five years. (Id. ¶¶ 2, 13). Alternatively,

the lease term extends “as long thereafter as oil or gas is produced . . . in paying

quantities.” (Id. ¶ 2). The lease also gives Cabot some discretion to pool or combine

the Hordis property with “any other land, lease, leases, parts thereof, or formation,

depth, or depths thereunder, in the vicinity of the premises covered” by the lease.

(Id. ¶ 5). That same provision further explains that “[n]o unit may exceed 640 acres

in size unless prescribed or permitted by applicable law or administrative order,

rule or regulation.” (Id.) Once a unit is formed, the lessee can reduce or enlarge the

unit no more or less than 15%, and only if

             in the Lessee’s judgment it is necessary or advisable to do
             so in order properly to explore or develop or operate the
             premises, in order to promote the conservation of oil or

                                             2
     Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 3 of 15




             gas in Lessee’s judgment, in order to include an omitted
             lease or area within a unit, in order to comply with all
             location or distance rules or regulations, and in order to
             make adjustments to acreage (after adequate showings) in
             tracts included within a unit area, but each such
             reduction or enlargement shall only be effective
             prospectively.

(Id.) Plaintiffs allege Cabot materially breached these and several other lease

provisions, in addition to the implied duty of good faith and fair dealing. (Doc. 29 ¶¶

190-209).

      The lease also establishes Cabot’s right of access to the Hordis property. The

lease specifically provides:

             In exploring for, developing, producing and marketing oil,
             gas and other substances covered hereby on the leased
             premised or lands pooled or unitized therewith, Lessee
             shall have the right to ingress and egress along with the
             right to conduct such operations on the leased premises
             as may be reasonably necessary for such purposes,
             including but not limited to geophysical operations, the
             drilling of wells, and the construction and use of roads,
             canals, pipelines, tanks, water wells, disposal wells,
             injection wells, pits, electric and telephone lines, power
             stations and other facilities to discover, produce, store,
             treat and/or transfer production.

(Doc. 29-1, Ex. A ¶ 8 (emphasis added)). The lease contains an integration clause

that states that “[t]his lease embodies the entire agreement between the parties and

no representation or promise on behalf of either party shall be binding unless

contained herein or mutually agreed to in writing by all parties hereto.” (Id. ¶ 15).

      Charles and Janet Hordis assigned their interest in the Hordis lease to

Hordis L.P. on March 4, 2014. (Doc. 29 ¶ 37). Two weeks later, Charles and Janet




                                           3
     Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 4 of 15




Hordis conveyed the Hordis property and all its mineral rights to Robert and

Victoria Hordis. (Id. ¶ 38).

       B.     Plaintiffs’ Second Amended Complaint

       In their complaint, plaintiffs assert state-law claims for breach of contract

(Count One), declaratory relief (Count Two), trespass (Count Three), conversion

(Count Four), and unjust enrichment (Count Five). (See Doc. 29 ¶¶ 190-225). Each

of these claims rests on a foundation of factual allegations that Cabot materially

breached the terms of the lease on several occasions, rendering the lease null and

void as of the time of those material breaches. (See id. ¶¶ 193-207, 211-213, 215-217,

222-224, 227-229). With respect to their declaratory judgment claim, plaintiffs

request a judicial declaration that “(a) the Hordis Lease is null and void as of the

time of Cabot’s material breaches; (b) Plaintiffs’ further performance under the

Hordis lease is excused; and (c) the Unit 1 Amendment is invalid and unenforceable

by Cabot against Plaintiffs.” (Id. ¶ 213).

       C.     Cabot’s Answer and Counterclaims

       Cabot answered plaintiffs’ complaint with several defenses and two

counterclaims. (See Doc. 34). Cabot mounts three defenses relevant to the instant

motion. First, “[p]laintiffs’ claims are barred, in whole or in part, by a license,

payment, release, or ratification.” (Id. at 40 ¶ 7). Second, “[p]laintiffs’ claims are

barred, in whole or in part, because [p]laintiffs elected to receive and continue to

receive, millions of dollar[s] in royalties under the lease after the date of the alleged

breaches, and therefore, are barred from claiming that the lease is null and void.”

(Id. at 41 ¶ 18). And third, “[p]laintiffs’ claims are barred, in whole or in part,

                                             4
       Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 5 of 15




because they substantively elected against the remedies that they now seek.” (Id. ¶

19).

        Cabot also brings counterclaims for declaratory judgment against Hordis L.P.

and for trespass against Robert Hordis. In its declaratory judgment counterclaim,

Cabot requests an order

              (a)   determining and declaring that the lease cannot be
                    rescinded, but remains a valid, binding, and
                    enforceable contract between the parties;

              (b)   determining and declaring that the lease is not null
                    and void, but remains a valid, binding, and
                    enforceable contract between the parties;

              (c)   determining and declaring that Hordis LP’s further
                    performance under the lease is not excused;

              (d)   determining and declaring that the Hordis LP,
                    through its conduct, elected against and waived
                    any available remedy of rescission and/or
                    nullification for the purported material breaches of
                    contract;

(Id. at 62 ¶ 138(a)-(d); see also id. ¶¶ 125-137). Cabot claims that Hordis L.P. is

foreclosed from seeking rescission or nullification because it “elected against a

remedy of rescission and/or nullification for the purported breaches of contract . . .

when it continued to accept the benefits under the lease by expressly accepting

royalty payments due thereunder.” (Id. at 42-43 ¶ 5; see also id. at 61 ¶ 136; id. at 48-

58 ¶¶ 21-106). Cabot supports its claim with allegations that both before and after

the purported material breaches, Hordis L.P. or the original lessors accepted

royalty payments. (Id. at 44-48 ¶¶ 17-20). Cabot specifically alleges that Hordis L.P.

accepted royalties between July 8, 2014, and April 15, 2020. (Id. at 45-48 ¶¶ 19, 20).



                                            5
      Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 6 of 15




       D.    Procedural History

       Plaintiffs filed the original complaint in February of 2019 and an amended

complaint in March of 2019, to which defendants answered. Plaintiffs thereafter

sought leave to file a second amended complaint. We granted in part and denied in

part that motion in May of 2020. Plaintiffs filed their second amended complaint

consistent with our order on May 8, 2020. Cabot timely answered that complaint

and asserted several defenses and two counterclaims of its own. Plaintiffs move to

dismiss Cabot’s counterclaims under Federal Rule of Civil Procedure 12(b)(6). The

motion is fully briefed and ripe for disposition.

II.    Legal Standard

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for the

dismissal of complaints that fail to state a claim upon which relief may be granted.

Fed. R. Civ. P. 12(b)(6). When ruling on a motion to dismiss under Rule 12(b)(6), the

court must “accept all factual allegations as true, construe the complaint in the light

most favorable to the plaintiff, and determine whether, under any reasonable

reading of the complaint, the plaintiff may be entitled to relief.” Phillips v. County

of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). In addition to reviewing the facts

contained in the complaint, the court may also consider “exhibits attached to the

complaint, matters of public record, [and] undisputedly authentic documents if the

complainant’s claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol.

Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

                                            6
       Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 7 of 15




        Federal notice and pleading rules require the complaint to provide “the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.”

Phillips, 515 F.3d at 232 (alteration in original) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). To test the sufficiency of the complaint, the court conducts

a three-step inquiry. See Santiago v. Warminster Township, 629 F.3d 121, 130-31

(3d Cir. 2010). In the first step, “the court must ‘tak[e] note of the elements a

plaintiff must plead to state a claim.’” Id. at 130 (alteration in original) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Next, the factual and legal elements of a

claim must be separated; well-pleaded facts are accepted as true, while mere legal

conclusions may be disregarded. Id. at 131-32; see Fowler v. UPMC Shadyside, 578

F.3d 203, 210-11 (3d Cir. 2009). Once the court isolates the well-pleaded factual

allegations, it must determine whether they are sufficient to show a “plausible claim

for relief.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556); Twombly, 550

U.S. at 556. A claim is facially plausible when the plaintiff pleads facts “that allow[]

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Courts evaluate motions to dismiss

counterclaims under the same standard. See Gerhart v. Energy Transfer Partners,

L.P., No. 1:17-CV-01726, 2020 WL 6487484, at *3 n.7 (M.D. Pa. Nov. 4, 2020) (quoting

Farkas v. Rich Coast Corp., No. 1:14-cv-272, 2015 WL 11517086, at *2 (M.D. Pa. Dec.

22, 2015)).

III.    Discussion

        Plaintiffs move to dismiss both of Cabot’s counterclaims, which seek

declaratory judgment against Hordis L.P. and allege trespass against Robert

                                            7
     Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 8 of 15




Hordis. For the following reasons, we agree with plaintiffs as to both challenges

and will dismiss both counterclaims.

      A.     Trespass Counterclaim

      Plaintiffs seek dismissal of Cabot’s trespass counterclaim on two theories.

First, that Cabot cannot state a trespass claim against Robert Hordis because Cabot

does not have “exclusive use and possession” of the leased property. And second,

that Cabot’s trespass claim is barred by the gist of the action doctrine. We start and

end with the gist of the action doctrine.

      As a threshold matter, Cabot argues that plaintiffs are barred from employing

the gist of the action doctrine against its trespass claim because Robert Hordis is

not a signatory to the lease. Both parties acknowledge that Robert Hordis did not

sign the lease. (Doc. 39-1 at 15 n.6; Doc. 42 at 3). The lease was originally entered

into by Charles and Janet Hordis, who conveyed their interest in the lease to Hordis

L.P. and their interest in the Hordis property to Robert and Victoria Hordis. (Doc.

29 ¶ 37). Cabot relies on the court of appeals’ decision in Frank C. Pollara Group,

LLC v. Ocean View Investment Holding, LLC, 784 F.3d 177 (3d Cir. 2015), in

arguing that this attenuated privity bars plaintiffs from invoking this doctrine. In

Pollara, the court of appeals recognized that the gist of the action doctrine is not per

se inapplicable to nonsignatories. Id. at 188-89. At the same time, the doctrine does

not apply simply because “somewhere in the factual mix of the case there was a

contract.” Id. at 188. Instead, application of the doctrine depends on a “‘factually

intensive inquiry’ into the contract[] at issue and the relationships between the

parties.” Id. at 189. The Pollara court further explained that the court of appeals

                                            8
     Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 9 of 15




had previously permitted the doctrine against a “sole principal and shareholder for

the signatory” on the ground that they were both “bound and protected by the

contract[].” Id. (citing Addie v. Kjaer, 737 F.3d 854, 867-69 (3d Cir. 2013)). 1

       The gist of the action doctrine is not inapplicable in the instant matter simply

because Robert Hordis is not a signatory to the lease. Robert Hordis’s parents

conveyed to him and his wife the Hordis property that is now subject to the terms of

the lease. As the owners of property burdened by that lease, Robert Hordis and his

wife are both “bound and protected” by it. Id. (citing Addie, 737 F.3d at 867-69).

Contrary to Cabot’s contentions, Robert Hordis’s essential status—albeit through a

limited partnership, as both general partner and limited partner—is greater than

any other individual connected to the lease agreement. All told, Robert Hordis’s

interest in the Hordis property (and his interest in Hordis L.P.) sufficiently connects

him to the contract in this case. Plaintiffs may therefore assert the gist of the action

doctrine against Cabot.

       Plaintiffs argue that the parties’ respective rights to enter the leased land

derive from the lease such that Cabot’s counterclaim equates to a claim for breach

of contract. (Doc. 39-1 at 12-14). Under Pennsylvania’s gist of the action doctrine, a

contracting party may not bring a tort claim against another contracting party when

the claim, although sounding in tort, is practically a claim for breach of contract.


       1
        Both Pollara and Addie discussed the gist of the action doctrine under
Virgin Islands law. Both cases, however, consulted Pennsylvania law in defining
the contours of the doctrine. See id. at 186 (“Pennsylvania law is instructive in
interpreting the gist-of-the-action doctrine in the Virgin Islands.”); Addie, 737 F.3d
at 868 n.7 (“[P]rior cases from this Court and the courts of Pennsylvania analyzing
the doctrine are instructive. . . .”).

                                             9
    Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 10 of 15




See Bruno v. Erie Ins. Co., 106 A.3d 48, 53, 68 (Pa. 2014). To determine whether a

claim styled as a tort is in effect a contract claim, we look to the “nature of the duty

alleged to have been breached.” Id. As set forth in the seminal state supreme court

decision, Bruno v. Erie Ins. Co.:

             [i]f the facts of a particular claim establish that the duty
             breached is one created by the parties by the terms of
             their contract—i.e., a specific promise to do something
             that a party would not ordinarily have been obligated to
             do but for the existence of the contract—then the claim is
             to be viewed as one for breach of contract. If, however,
             the facts establish that the claim involves the defendant’s
             violation of a broader social duty owed to all individuals,
             which is imposed by the law of torts and, hence, exists
             regardless of the contract, then it must be regarded as a
             tort.

Id. (internal citations omitted).

      Cabot’s trespass counterclaim fails to survive the gist of the action doctrine.

The lease expressly establishes Cabot’s ingress and egress rights. (Doc. 29-1, Ex. A

¶ 8). The parties nonetheless debate their respective possessory rights flowing from

the lease, by easement or some form of ownership interest. (See Doc. 39-1 at 8-11;

Doc. 42 at 7-12). But therein lies the flaw in Cabot’s trespass counterclaim: it

depends on Cabot’s possessory rights vis-à-vis Robert Hordis created by virtue of the

lease, and not “broader social dut[ies] owed to all individuals.” See Bruno, 106 A.3d

at 68. Rather than argue that Pennsylvania tort law grants Cabot the right to

exclude Robert Hordis whether or not they are in privity, Cabot contends that this

“oil and gas lease . . . actually involves the conveyance of property rights.” (Doc. 42

at 8 (quoting Nolt v. TS Calkins & Assocs., LP, 96 A.3d 1042, 1046 (Pa. Super. Ct.

2014) (citations omitted))). Cabot elsewhere argues that this conveyance “allows

                                           10
    Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 11 of 15




Cabot, as an oil and gas lessee, the right to exclude even the landowners” in certain

circumstances. (Id. at 1 (emphasis added)). In so doing, Cabot implicitly recognizes

that the parties’ respective duties and rights derive from the lease, not from

Hordis’s broader social duties owed to those not in privity.

      We recognize that our court of appeals has suggested that courts should be

chary of barring claims pursuant to the gist of the action doctrine when the

existence of a contract is in dispute. See Pollara, 784 F.3d at 189 n.15 (collecting

examples). We also recognize that the parties in this action dispute whether an

existing contract remains and, if it does not, when it ended by virtue of material

breach. But these disputes do not affect our analysis. Assuming arguendo that the

lease is null and void or rescinded, Cabot would have no legal basis on which to

assert a property interest in the leased land “regardless of the contract.” Bruno,

106 A.3d at 68. Unlike plaintiffs, who were originally conveyed the property and its

mineral rights, Cabot’s rights in the property—including the right to exclude

others—stem entirely from the lease. Cabot’s trespass counterclaim therefore




                                           11
    Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 12 of 15




depends on the validity of the lease and the rights it creates. Therefore, we will

dismiss Cabot’s trespass counterclaim under the gist of the action doctrine. 2

      B.     Declaratory Judgment Counterclaim

      Plaintiffs argue that Cabot’s declaratory judgment counterclaim should be

dismissed as redundant of plaintiffs’ complaint and Cabot’s affirmative defenses.

(Doc. 39-1 at 15-18). Cabot responds that plaintiffs’ challenge under Rule 12(b)(6) is

procedurally improper and that its counterclaim is not wholly duplicative. (Doc. 42

at 14-17). We side with plaintiffs.

      The Federal Declaratory Judgment Act states that “in a case of actual

controversy within its jurisdiction . . . any court of the United States, upon filing of

an appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could

be sought.” 28 U.S.C. § 2201(a). 3 District courts have discretion to decide whether

and when to field a claim under the Declaratory Judgment Act. Wilton v. Seven

Falls Co., 515 U.S. 277, 282 (1995).



      2
         We acknowledge plaintiffs’ alternative argument that Cabot cannot
maintain a trespass action against Robert Hordis as owner of the property because
it lacks exclusive possession of the property. Oil and gas producers, who have an
implied right to reasonably use and access the surface of the property to retrieve the
subsurface minerals even against the landowner, may do so only as necessary and
“with due regard to the owner of the surface.” See Belden & Blake Corp. v. Com.,
Dep’t of Conservation & Nat. Res., 969 A.2d 528, 532-33 (Pa. 2009) (citations and
quotations omitted). The above cited language from Belden & Blake appears to
favor plaintiffs’ alternative argument. Nevertheless, we express no opinion on the
matter as we dismiss the counterclaim under the gist of the action doctrine.
      3
       Plaintiffs do not argue that this case lacks an “actual controversy.” (See
generally Docs. 39-1, 43).


                                           12
    Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 13 of 15




      Courts may dismiss declaratory judgment counterclaims if “there is complete

identity of factual and legal issues between the complaint and the counterclaim”

such that dismissal of the complaint will moot the counterclaim. Principal Life Ins.

Co. v. Lawrence Rucker 2007 Ins. Tr., 674 F. Supp. 2d 562, 566 (D. Del. 2009)

(quoting Aldens, Inc. v. Packel, 524 F.2d 38, 51-52 (3d Cir. 1975)); see also United

States v. Vantage Tr. Fed. Credit Union, No. 3:17-CV-0348, 2018 WL 306920, at *7

(M.D. Pa. Jan. 5, 2018); Hunting v. Range Resources—Appalachia, LLC, No. 4:16-

CV-00864, 2016 WL 7034686, at *6 (M.D. Pa. Dec. 2, 2016) (citations omitted); 6

WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1406 (3d ed. 2020) (citations

omitted). Similar logic applies to counterclaims said to be redundant of affirmative

defenses. See Barnett v. Platinum Equity Capital Partners II, L.P., No. 2:16-CV-

1668, 2017 WL 3190654, at *4-7 (W.D. Pa. July 27, 2017); Intercon Sols., Inc. v. Basel

Action Network, 969 F. Supp. 2d 1026, 1065-66 (N.D. Ill. 2013), aff'd, 791 F.3d 729 (7th

Cir. 2015); see also Perelman v. Perelman, No. 09-4792, 2012 WL 6645542, at *3 (E.D.

Pa. Dec. 21, 2012) (collecting cases in amendment-of-pleading context).

      However, courts may dismiss purportedly redundant claims “only when

there is no doubt that they will be rendered moot by adjudication of the main

action.” Principal Life, 674 F. Supp. 2d at 566 (citing 6 WRIGHT & MILLER, FEDERAL

PRACTICE & PROCEDURE § 1406 (2d ed. 1990)). Courts are also more hesitant to

dismiss purportedly duplicative counterclaims in cases involving contract

interpretation, even when they are a “mirror image” of the existing claim. See

Hunting, 2016 WL 7034686, at *6 (citations omitted); see also 6 WRIGHT & MILLER,

FEDERAL PRACTICE & PROCEDURE § 1406 (3d ed. 2020) (citations omitted). Courts

                                           13
    Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 14 of 15




are more reluctant to dismiss counterclaims in this circumstance because “[a]

ruling adverse to the plaintiff on plaintiff's claim would merely result in a judgment

that plaintiff was not entitled to the relief requested,” and, even if a defendant’s

interpretation was correct, they would be deprived of a judgment declaring as

much. Hunting, 2016 WL 7034686, at *6 (quoting ProCentury Ins. Co. v. Harbor

House Club Condo. Ass’n, Inc., 652 F. Supp. 2d 552, 557 (D.N.J. 2009)).

       Cabot’s counterclaim subsumes the issues presented in plaintiffs’ complaint

and Cabot’s affirmative defenses. Resolution of the main action in this case

necessarily requires that we determine whether the lease is null, void, or rescinded

and, conversely, whether it is valid and enforceable. (See Doc. 29 ¶¶ 190-209). The

answers to those questions will dictate whether plaintiffs’ continued performance is

excused. (See id.) Indeed, plaintiffs’ complaint alleges that the contract is null and

void, and that their further performance is excused as a result of Cabot’s allegedly

material breaches. (See, e.g., Doc. 29 ¶¶ 190-209). In its answer, Cabot defends

these charges by asserting that plaintiffs are barred from seeking “the remedies

that they now seek,” (Doc. 34 at 41 ¶ 19)—that being a determination that “the lease

should be rescinded and/or has been rendered null and void due to Cabot’s material

breaches,” (id. at 61 ¶ 128)—because plaintiffs accepted royalties after the date of

the alleged material breaches and thereby substantively elected against rescission

or nullification, (id. at 41 ¶¶ 18, 19).

       Cabot’s declaratory judgment counterclaim echoes these affirmative defenses

and supports them with factual allegations. Relying on allegations regarding

Hordis L.P.’s acceptance of royalty payments after Cabot’s alleged material

                                           14
      Case 3:19-cv-00296-CCC-MCC Document 69 Filed 02/03/21 Page 15 of 15




breaches, (see id. at 40-58 ¶¶ 16-106), Cabot seeks a judicial declaration that the

lease is valid, binding, and enforceable; that the lease is not rescinded, or null and

void; that plaintiffs’ performance is not excused; and, specifically, that Hordis L.P.

elected against the remedies of rescission or nullification by virtue of its acceptance

of royalty payments, (see id. at 62 ¶ 138(a)-(d). Just like its affirmative defenses,

Cabot’s counterclaim seeks to rebut plaintiffs’ allegations with the defense that

Hordis L.P.’s conduct effectively excused Cabot’s material breaches and bars it

from seeking rescission or nullification. We will therefore exercise our discretion

and dismiss Cabot’s declaratory judgment counterclaim.

IV.     Conclusion

        We will grant plaintiffs’ motion (Doc. 39) to dismiss. An appropriate order

shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania

Dated:     February 3, 2021




                                           15
